                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ERIC HART,

               Plaintiff,

       v.                                                Case No. 3:18-cv-00567-JPG-RJD

ALFONSO DAVID,

               Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Magistrate Judge Reona J. Daly has issued a Report and Recommendations (“Report”) on

the defendant’s motion for sanctions. (ECF Nos. 30, 31.) Magistrate Judge Daly recommends

granting the motion and the dismissal of this case with prejudice as a sanction for the plaintiff’s

repeated and willful bad faith conduct in regards to discovery in this case. The Court may accept,

reject, or modify—in whole or in part—the findings or recommendations of the magistrate judge

in her Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report

to which objections are made. Id. “If no objection or only partial objection is made, the district

court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170

F.3d 734, 739 (7th Cir. 1999).

       Here, the plaintiff objects to Magistrate Judge Daly’s recommendation, asking for

forgiveness in his repeated failure to respond to the defendant’s discovery requests because he

was incarcerated in the Cook County Jail for a few months. (ECF No. 32.) But incarceration does

not excuse the plaintiff from prosecuting his case, and there is also no excuse for the plaintiff

failing to update the Court with his new address at the Cook County Jail. The Report accordingly

withstands a de novo review, so the Court:


                                                1
  •   ADOPTS Magistrate Judge Daly’s Report in its entirety (ECF No. 31);

  •   GRANTS the defendant’s motion for sanctions (ECF No. 30);

  •   DISMISSES this case WITH PREJUDICE; and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JUNE 20, 2019

                                         s/ J. Phil Gilbert
                                         J. PHIL GILBERT
                                         U.S. DISTRICT JUDGE




                                            2
